DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s nation stage entry on Nov. 24, 2021, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–6:00 PM CST.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/334,556, filed on Mar. 19, 2019.

Claim Status
 
The status of claims is as follows: 
Claims 1–20 remain pending, entered, and examined with Claims 1, 16, 17, 18, 19, and 20 in independent form.
Claims 1, 4, 11, 16, 17, 18, 19, and 20 are presently amended. 
No Claims are cancelled or added.

Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed March 19, 2019, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to address the rejection under 35 U.S.C. § 101 for “software per se” has been reviewed. Amendments reciting “A non-transitory computer-readable storage medium having embodied thereon a program” has rendered Claim 20 statutory and has overcome each and every rejection under § 101 for “software per se” previously set forth in the Non-Final Office Action mailed Aug. 24, 2021, [“Non-Final Office Action”]. The rejection of Claim 20 under § 101 for “software per se” is withdrawn.

Response to Arguments
 
35 U.S.C. § 112(f) Interpretation
Applicant request reconsideration in interpreting elements under § 112(f). Applicant’s Reply at *14.  Applicant misapprehends the Non-Final Office Action. Examiner did not and does not interprets claims under § 112(f). Examiner’s reason for why that is not necessary was explained. Non-Final Act. at *4.

35 U.S.C. § 101 Rejection
Applicant’s Reply to the 35 U.S.C. §101 rejection set forth in the Non-Final Office Action has been fully considered but is  not persuasive for the reasons stated here and in the § 101 rejection below.
Applicant argues the amended claims do not recite an abstract idea exception because the claims recite an improvement in computer functionality or technology citing MPEP § 2106.05(a) and Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299 (Fed. Cir. 2018). Applicant’s Reply at *17–8. Applicant identifies the technical improvement as “the recited registration database storing setting conditions including at least a setting condition related to behavioral information based on motion information” and “various sensors that are structural elements providing a technical configuration that clearly provides an improvement over a conventional implementation, particularly when considered along with the registration database noted above.” Applicant’s Reply at *18. Applicant’s argument has been fully considered but is not persuasive for the reasons here and in he § 101 rejection below. 
First, regarding Finjan, Applicant's argument is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out the nexus between the cited cases and the claimed invention and without specifically pointing out how the language of the claims support Applicant’s assertion. 
Second, as applied in Enfish, a specification’s disparagement of the prior art is relevant to determine whether the claims recite an improvement of an existing technology or an abstract idea. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016). Here, the claims are plainly of the second category—an abstract idea.
In Enfish, the Federal Circuit determined whether the claims recited an improvement in technology or abstract idea by looking to whether the specification disparaged the prior art. Id. The Court concluded it did. The specification in Enfish taught that the self-referential table functioned differently than conventional database structures by disparaging traditional databases such as “those that follow the relational model and those that follow the object oriented model.” Id. Enfish also explained that current databases required a programmer to predefine a structure and subsequent data entry must conform to that structure. Id. However, the database of Enfish did not require a programmer to reconfirm a structure to which a user must adapt data entry. Further, the Federal Circuit’s conclusion that the claims were directed to an improvement of an existing technology was bolstered (not solely determined) by the specification’s teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Id. The Federal Circuit reasoned “[t]he specification's disparagement of conventional data structures, combined with language describing the “present invention” as including the features that make up a self-referential table, confirm that our characterization of the “invention” for purposes of the § 101 analysis has not been deceived by the “draftsman's art.” Id. at 1339. 
Here, Applicant’s Specification does not disparage the prior art “databases” (storage unit 308) or otherwise describe them except using exemplary language as part of a general purpose computer. Spec., ¶ [0188]. Applicant does not dispute this. The claims describe the function of the database as “storing data” of  particular type, which is a normal function of a computer. MPEP 2106.05(f)(2). “[A]dditional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception.” MPEP § 2106.05(b)(II). Here, the “database” is used as a tool to perform an existing process of storing data and does not amount to significantly more. MPEP § 2106.05(f). 
Regarding the “various sensors that are structural elements providing a technical configuration that clearly provides an improvement over a conventional implementation,” Applicant’s argument is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion. To the extent that Applicant proffers a “technical configuration,” Applicant argues features that are not claimed and Applicant’s Specification discloses the “configuration” or ordered combination of elements is not inventive. Spec., ¶¶ [0218], [0219].
Applicant argues the claims are over simplified and recite a particular solution to a particular problem but again, Applicant does not identify what that technical problem is or the technical solution. Applicant’s Reply at *18. This, again, amounts to conclusory arguments and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion.



35 U.S.C. §§ 102 and 103 Rejection
Applicant’s arguments with respect to Claims 1–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Normally, different claim terms have different meanings. However, Examiner provides notice that “database” and “storage unit” as recited by the pending claims are different claim terms but have the same meaning view of Applicant’s Specification, ¶ [0025] (The process condition management server 30 stores, for example, process condition information such as a setting condition which is a condition that a remittance process is performed from an account … of the user A (parent) 10 to an account … of the user B (child) 20 in a storage unit (database).”) MPEP § 2111. The “storage unit” (database) is interpreted as a hardware memory. Spec., ¶ [0188] (“The storage unit 308 includes a RAM, a ROM, other recording media, and the like”); ¶ [0195] (“A storage unit 508 connected to the input/output interface 505 includes a hard disk or the like, for example, and stores programs executed by the CPU 501 and 30 various data.”)
Likewise "control unit”, “data processing unit”, and “processor” as recited by the pending claims are different claim terms but also have the same meaning view of Applicant’s Specification, ¶ [0178] (“The control unit 301 includes a CPU that has a program execution function and performs a process or the like in accordance with an application (program) stored in the storage unit 308.”); ¶ [0193] (“A central processing unit (CPU) 501 functions as a control unit and a data processing unit that executes various processes in accordance with a program stored in read-only memory (ROM) 502 or a storage unit 508.”). Applicant’s Specification does not explicitly disclose “processor”. The “control unit” “data processing unit”, and “processor” are all interpreted as a computer hardware processor.
“communication unit” is interpreted as network interface (hardware). Spec., ¶ [0189].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis

Step 1: Claims 1–20 are directed to a statutory category. Claims 1–15 recite “a device” and are therefore, directed to the statutory category of “a machine.” Claim 16 recites “a device” and is therefore, directed to the statutory category of “a machine.” Claim 17 recites “a system” and is therefore, directed to the statutory category of “a machine.” Claim 18 recites “a system” and is therefore, directed to the statutory category of “a machine.” Claim 19 recites “a method” and is therefore, directed to the statutory category of “a process.” Claim 20 recites “A non-transitory computer-readable storage medium having embodied thereon a program” and is directed to “an article of manufacture.”



Representative Claim
 
Claim 18 is representative [“Rep. Claim 18”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
18. 15An information processing system comprising: 

[A] a user terminal; 

[B] a process condition management server storing one or more setting conditions in a registration database; and 

[C] a process execution server, 

[D] wherein the user terminal includes 
	
	[D1] a control unit configured to perform a transaction 20with electronic money associated with a user account, 

	[D2] a biometric information acquisition sensor configured to acquire biometric information, and 

	[D3] a behavioral sensor configured to acquire behavioral information, 

[E] the control unit is further configured to transmit the information acquired by the biometric information acquisition sensor and the 25behavioral sensor to the process condition management server, 

[F] the process condition management server is further configured to perform user authentication based on the biometric information received from the user terminal, 

[G] in a case in which the user authentication is established, 

	[G1] the process condition management server is further configured to determine whether or not 30behavioral information received from the user terminal satisfies a setting condition registered in a storage unit, and

	[G2] output a request for a transaction process inSP367934WO0077/79 accordance with a transaction aspect registered in advance to a process execution server on a basis of the determination of the satisfaction, and 

[H] the process execution server is further configured to perform a remittance process to the user account or a payment process from the user account in accordance with the 5transaction aspect registered in advance in response to reception of the request for performing the transaction process from the process condition management server,

[I] wherein the setting condition stored in the registration database in relation to the behavioral information is based on motion information, and wherein the control unit is implemented via at least one processor.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 18 recites “perform a transaction 20with electronic money associated with a user account” in Limitation D1 and “perform a remittance process to the user account or a payment process from the user account in accordance with the transaction aspect registered in advance in response to reception of the request for performing the transaction process” in Limitation H, which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). 
Limitations D–G are the necessary steps of the claimed invention required to “perform a remittance process to the user account or a payment process from the user account” and thus, recites the same abstract idea exception of organizing human activity. MPEP § 2106.04(a)(2)(II)(B).
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. The additional elements are limited to the generic computer/hardware components, which are: a user terminal that includes a control unit (processor), a biometric information acquisition sensor, and a behavioral sensor; a process condition management server; a process execution server, and a storage unit (database).
Regarding  a user terminal that includes a control unit (processor), a biometric information acquisition sensor, and a positional sensor or a behavioral sensor; a process condition management server; a process execution server, and a storage unit (database), Applicant’s Specification does not otherwise describe them except using exemplary language as a general purpose computer or part of one so Examiner assumes Applicant intended merely a generic computer or computer components. Spec., ¶¶ [0193] (control unit is a processor), [0188] (storage unit (database) is memory), [0218] (both servers “general purpose computer”), [0002] (user terminal is cellular phone or smartphone), [0208] (positional sensor is GPS sensor), [0209] (behavioral sensor is acceleration sensor), [0042] (biometric sensor describe in general functionality). The claims describe the generic computer/computer components performing steps which represent the abstract idea itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f)
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 18 is directed to an abstract idea. Rep. Claim 18 is not substantially different than Independent Claims 1, 16, 17, 19, and 20 and includes all the limitations of Rep. Claim 18. Therefore, Independent Claims 1, 16, 17, 19, and 20 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0219] (processes may be performed in any order); ¶ [0218] (processes performed by hardware, software of a combination of both).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept.
Rep. Claim 18 is not substantially different than Independent Claims 1, 16, 17, 19, and 20 and includes all the limitations of Rep. Claim 18. Therefore, Independent Claims 1, 16, 17, 19, and 20 are also do not recite an inventive concept.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2–15 all recite “wherein” clauses that further limit the abstract idea of the Independent Claims.
Conclusion

Claims 1–20 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 18 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Buckman et al. (U.S. Pat. Pub. No. 2017/0337540) [“Buckman”] in view of Purves (U.S. Pat. Pub. No. 2015/0073907) [“Purves”].

Regarding Claim 1, Buckman discloses
An information processing device comprising: 
(See at least Fig. 2, elements 201 and 202, and associated text ¶ [0024], where a smartphone is used to make a payment transaction.)

a control unit [processor] configured to perform a transaction with electronic money associated with a user account; 
(See at least Fig. 4, element 402 (“processor”) and associated text ¶ [0003] where the computer system (smartphone) provides the functionality of “processing one or more transactions for a payment card using a payment card processing system.” ¶ [0033] (same).
a biometric information acquisition sensor configured to acquire biometric information; and a behavioral sensor configured to acquire behavioral information, (See at least ¶ [0027], where “User devices 201, 202 may include one or more sensors 205 for measuring one or more biometric characteristics.” Fig. 3, step 304 (“Receive a first biometric measurement from the first device”. “Biometric parameters may include any biological or behavior characteristic that uniquely identifies users associated with cardholder accounts. For example and not limitation, biometric parameters may include fingerprints, face patterns, voice patterns, DNA, electrocardiography (EKG) signals, gait, typing rhythm, or other unique characteristics.” ¶ [0021].)

wherein the control unit [processor] is further configured to transmit, via a communication unit [Fig. 4, element 410, “communication interface”], the information acquired by the biometric information acquisition sensor and the behavioral sensor to a process condition management server [Fig. 2, element 204, “Peer-to-peer transaction service”] storing one or more setting conditions in a registration database [transaction authentication database 145], and 
(Examiner interprets “setting conditions” as “stored biometric and behavior parameters for a cardholder that uniquely identifies users associate with cardholders.” Spec., ¶ [0016]. See at least ¶ [0021], “the payment network 140 can store information or rules for handling authorization of transactions for payment cards in one or more transaction authentication databases 145. For example and not limitation, transaction authentication database 145 may store one or more biometric parameters associated with a cardholder account. Biometric parameters may include any biological or behavior characteristic that uniquely identifies users associated with cardholder accounts. For example and not limitation, biometric parameters may include fingerprints, face patterns, voice patterns, DNA, electrocardiography (EKG) signals, gait, typing rhythm, or other unique characteristics.” ¶ [0026]) 

receive, via the communication unit, a result of a transaction [transaction is effected] process with electronic money performed on conditions (a) and (b) below: (a) checking that user authentication based on the biometric information in the process condition management server is established [determining first biometric measurement identifies the first user]; and (b) checking that the behavioral information satisfies a setting condition [determining that the second biometric measurement identifies a second user] stored in the registration database of the process condition management server, 
(See at least Fig. 3 and associated text ¶ [0032], “In step 308, responsive to determining that the first biometric measurement identifies the first user, determining that the second biometric measurement identifies the second user … [then], the transaction based on the push or pull request may be effected. … Determining that the first and second biometric measurements identify their respective users may include comparing the first and second biometric measurements with biometric parameters associated with user account details provided by the first and second user devices.” “The P2P transaction service 204 communicates with a P2P authentication database 208 to authenticate user biometric information. ¶¶ [0025], [0026]. The P2P transaction service 204 may be a server. ¶ [0022]. “Biometric parameters may include any biological [biometric] or behavior characteristic that uniquely identifies users associated with cardholder accounts.” ¶ [0021].

wherein the setting condition stored in the registration database in relation to the behavioral information is based on motion information, and 
(See at least ¶ [0026], “P2P authentication database 208 may store a table or array of biometric parameters associated with a plurality of users. When a user registers with a card issuer or with a P2P transaction service 204, the user may be prompted to transmit one or more uniquely identifying biometric features.” “[B]iometric parameters may include fingerprints, face patterns, voice patterns, DNA, electrocardiography (EKG) signals, gait, typing rhythm, or other unique characteristics.” ¶ [0021])

wherein the control unit is implemented via at least one processor.
(See ay least Fig. 4 and associated text ¶ [0038], “Storage 406 can include one or more storage control units facilitating communication between processor 402 and storage 406.” ¶ [0037].)

Alternatively, Purves discloses
receive, via the communication unit, a result of a transaction process with electronic money [mobile wallet payment] performed on conditions (a) and (b) below: (a) checking that user authentication [user identification] based on the biometric information [fingerprint] in the process condition management server is established; and (b) checking that the behavioral information [heart rate] satisfies a setting condition stored in the registration database of the process condition management server, wherein the setting condition stored in the registration database in relation to the behavioral information is based on motion information [heart rate], and
(See at least ¶ [0067], “[W]hen the user enters the merchant store, his WIVD device 171 may transmit a user identification (e.g., a device MAC address, a pre-registered customer ID, loyalty number, finger print, eye pattern, etc.) to the merchant's check-in detector 180, which in tum will forward the user identification to the merchant system 177. If the received user identification is insufficient to authenticate the user 170 (e.g., customer ID or name), the merchant system 177 may request additional biometrics to be transmitted. In response to the request, the WIVD device 171 may detect the requested biometric information (e.g., eye pattern, finger print, facial image, etc.) and transmit it to the merchant system (the transmission may directly from the WIVD device 171 or the mobile device 172). The merchant system 177 may itself verify the received biometric information (e.g., by checking it against the merchant's own database records), or forward the information to the WIVD server 178 for verification.” “[T]he WIVD device 171 may have sensors (e.g., EEG sensors, cameras, etc.) for measuring biometric information 173 associated with the user 170. For instance, the user's 170 heart rate 173 may be measured by a WIVD device 171 … the user's 170 brain activity 173 may be measured by a WIVD device 171 … the user's 170 pupil dilation and eye patterns 173 may be measured by a WIVD device 171.” ¶ [0064]. “[T]he WIVD device 171 may transmit the detected biometric information 173 along with an authentication request to the WIVD server 178 for verification. … Once the query successfully returns a user profile associated with the user 170, the WIVD server 178 may compare the stored biometric information 173 with the biometric information 173 received to determine whether there is a sufficiently close match based on predetermined matching criteria.” ¶ [0068]. “[A] consumer may be prompted to submit biological data while engaging a mobile wallet payment.” ¶ [0077].
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the results of a transaction process with electronic money by checking both biometric and behavioral information [two-factor identity verification], as explained in Purves, to the known invention of Buckman, with the motivation to prevent fraud. Purves, ¶¶ [0077], [0090].

Regarding Claim 2, Buckman and Purves disclose
The information processing device according to claim 1 and the control unit as explained above. 
Purves discloses 
wherein the control unit receives a remittance process result on the user account as the result of the transaction process via the communication unit.  
(Examiner interprets “receives a remittance process result on the user account” as a “making a payment (remittance process) and being notified on the user device of the result.” See at least Fig. 1F, where “You have transferred $50 to John Smith Visa *789 128 and associated text ¶ [0099].)



Regarding Claim 3, Buckman and Purves disclose
The information processing device according to claim 1 and the control unit as explained above. 
Purves discloses 
wherein the control unit receives a payment process result from the user account as the result of the transaction process via the communication unit.  
(Examiner interprets “receives a payment process result from the user account” as a “receiving a payment and being notified on the user device of the result.” See at least Fig. 1D-1, where a user is notified on their mobile device “V.me alert: Do you want to receive $50.00 from Jen 128”. ¶ [0099].)

Regarding Claim 4, Buckman and Purves disclose
The information processing device according to claim 1 and the control unit [ ] transmits the behavioral information acquired by the behavioral sensor to the process condition management server as explained above.
Purves further discloses
wherein the control unit continuously transmits the behavioral information acquired by the behavioral sensor to the process condition management server.  
(See at least ¶ [0069], “[T]he WIVD device 171 may continuously send the merchant system detected biometric information 173 at regular intervals.” As explained above, biometric may be heart rate, which is behavioral information.)


Regarding Claim 5, Buckman and Purves disclose
The information processing device according to claim 1 and the control unit as explained above.
Purves discloses
wherein the control unit continuously transmits the biometric information acquired by the biometric information acquisition sensor to the process condition management server.
(See at least ¶ [0064], where “The biometric information 173 and environmental information 174 detected by the WIVD device 171 may be transmitted ( e.g., pushed) to interested, subscribing systems (e.g., the mobile device 172 or other remote systems) continuously, periodically, or upon detection of any unusual activity ( e.g., sudden changes in biometric values, biometric values exceeding a predefined threshold, etc.).”)

Regarding Claim 6, Buckman and Purves disclose
The information processing device according to claim 1 and the transaction process as explained above.
Buckman further discloses
wherein the transaction process is a remittance process or a payment process performed in accordance with process condition information [transaction parameters] registered in the process condition management server [P2P transaction service 204]. 
(Examiner interprets “remittance process” as “making a payment” and “payment process” as “receiving a payment”. See at least ¶ [0030] describing a “push request” and “pull request” that is performed in accordance with Fig. 3. “The requests may include transaction parameters, such as a payment amount and the first user's account details such as an account number or card number.” ¶ [0030]. The P2P transaction service 204 communicates with a P2P authentication database 208 to retrieve stored data. ¶ [0035]. The database 208 stores a “cardholder account that is linked to a bank account or funds managed by a financial institution.” ¶ [0035].)

Regarding Claim 7, Buckman and Purves disclose
The information processing device according to claim 6 and the process condition information as explained above.
Buckman further discloses
wherein the process condition information includes information regarding each of a remittance amount, a remitter [first user’s account details], and a receiver [second user’s account details] and the transaction process is performed in accordance with the remittance amount, the remitter, and the receiver recorded in the process condition information. 
(See at least ¶ [0030], where “The requests may include transaction parameters, such as a payment amount and the first user's account details such as an account number or card number … the second user may be prompted to accept the request by providing the second user's account details.”). ¶ [0032] (payment made per the transaction parameters).


Regarding Claim 8, Buckman and Purves disclose
The information processing device according to claim 1, the setting condition registered in the process condition management server, and the transaction process as explained above.
Buckman further discloses
wherein the setting condition registered in the process condition management server includes positional information of a user who wears or holds the information processing device, and the transaction process is performed on a basis of checking of agreement of the positional information transmitted to the process condition management server with the positional information recorded in the setting condition.  
(See at least ¶ [0029], where the “P2P transaction service 204 may track the relative proximity between devices by, for example, periodically tracking the real-time locations of the user devices and updating the P2P authentication database 208 of the distance between the user devices.” Fig. 2 discloses a user both wearing a smartwatch and holding a smart phone. “In step 308, responsive to determining that the first biometric measurement identifies the first user, determining that the second biometric measurement identifies the second user, and determining that the first device and second device are within a predetermined relative proximity, the transaction based on the push or pull request may be effected.” ¶ [0032]; ¶ [0028].)



Regarding Claim 9, Buckman and Purves disclose
The information processing device according to claim 1, the setting condition registered in the process condition management server, and the transaction process as explained above.
Buckman further discloses
wherein the setting condition registered in the process condition management server includes behavioral information of a user who wears or holds the information processing device, and the transaction process is performed on a basis of checking of agreement of the behavioral information transmitted to the process condition management server with the behavioral information recorded in the setting condition.
(See at least ¶ [0027], where “The user devices 201, 202 may transmit the biometric measurements to P2P transaction service 204 or other payment network node for analysis and authentication. P2P transaction service 204 may then compare the received biometric measurement with a biometric parameter associated with account details provided by the user devices 201, 202 … If the received biometric measurement and the biometric parameter match or are substantially similar based on the extracted unique features, then the biometric measurement is determined to identify the user operating the user device 201, 202. If a match is not determined, then the transaction may not be effected, or the transaction may be cancelled.” Biometric measurements may include an “EKG (electrocardiogram) measurement,” “gait,” or “typing rhythm.” ¶¶ [0021], [0026]. 


Regarding Claim 10, Buckman and Purves disclose
The information processing device according to claim 1 and the biometric information acquisition sensor is configured to acquire biometric information as explained above.
Buckman further discloses
wherein the biometric information acquisition sensor is configured to acquire biometric information regarding at least one of a fingerprint, 
(See at least ¶ [0026], where the biometric sensor acquires “fingerprint,” “facial pattern,” “iris scan,” and “voice print”. The use of “at least one of” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 11, Buckman and Purves disclose
The information processing device according to claim 1 as explained above.
Buckman further discloses
further comprising: a positional sensor configured to acquire positional information, wherein the positional sensor includes at least one of a GPS sensor or a barometric sensor.  
(See at least ¶ [0029], where “P2P transaction service 204 may track the relative proximity between devices by, for example, periodically tracking the real-time locations of the user devices and updating the P2P authentication database 208 of the distance between the user devices.” “Determining that the first and second device are within a predetermined relative proximity may include determining the location of each device using GPS” ¶ [0032].)

Regarding Claim 12, Buckman and Purves disclose
The information processing device according to claim 1 and the behavioral sensor as explained above. 
Purves discloses 
wherein the behavioral sensor includes an acceleration sensor.
(See at least ¶ [0278], where “WIVD may receive 2305 the data from the user's device, which may include accelerometer and/or gyroscope data pertaining to the gesture.”

Regarding Claim 13, Buckman and Purves disclose
The information processing device according to claim 1 and the information processing device as explained above.
Buckman further discloses
wherein the information processing device is a wearable terminal mountable on a body [arm] of a user.  
(See at least Fig. 2, element 205a, “smart watch” shown on the arm of a user).

Regarding Claim 14, Buckman and Purves disclose
The information processing device according to claim 1 and the information processing device as explained above.
Buckman further discloses
wherein the information processing device is a wristband type wearable terminal mountable on an arm of a user.
(See at least Fig. 2, element 205a, “smart watch” shown on the arm of a user).

Regarding Claim 15, Buckman and Purves disclose
The information processing device according to claim 1 and the information processing device as explained above.
Buckman further discloses
wherein the information processing device is a portable terminal [smartphone] that transmits information received from a wearable terminal [smart watch] to the process condition management server [P2P transaction service 204].  
(See at least Fig. 2 and associated text ¶ [0027], where “a sensor 205a may be found on a smart watch or other wearable technology that can communicate or sync with user device 201 (e.g., via Bluetooth) … [and] measure[s] biometric characteristics of users operating user devices 201.” “The user devices 201, 202 may transmit the biometric measurements to P2P transaction service 204 or other payment network node for analysis and authentication.” ¶ [0027].)

Regarding Claim 16, Buckman discloses
An information processing device [Fig. 2, P2P transaction service 204] comprising: 
a communication unit 
configured to perform communication with a user terminal [Fig. 2, smart watch or smartphone] configured to perform a transaction with electronic money associated with a user account; and 
a data processing unit [processor]
configured to perform data processing to which data received from the user terminal via the communication unit is applied, 
wherein the data processing unit [processor] is further configured to perform user authentication based on biometric information received from the user terminal, and 
in a case in which the user authentication is established, the data processing unit is further configured to determine whether or not behavioral information received from the user terminal satisfies a setting condition registered in a registration database of a storage unit, and 
perform a remittance process to the user account or a payment process from the user account or 
wherein the setting condition registered in the registration database in relation to the behavioral information is based on motion information, and wherein the data processing unit [processor] is implemented via at least one processor.  
(These limitations are not substantially different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Buckman and Purves for the same rationale presented in Claim 1 supra and the following explanation.
Claim 1 recites a “communications unit” and “control unit” of a “user terminal” that transmits and receives information to/from “a process condition management server.” Here, Claim 16 recites “a communication unit” and “data processing unit” of “a process condition management server” that transmits and receives information to/from a “user terminal.” “Fig. 4 illustrates an exemplary computer system 400 according to the disclosed subject matter.” ¶ [0033]. Buckman contemplates that the computer system of Fig. 4 represents, “the acquirer, issuer, and/or payment network computing system … a mobile telephone, a personal digital assistant (PDA), a server, a tablet computer system, or a combination of two or more of these." ¶ [0034]. Thus, regardless of whether the “communications unit” and “control unit” of a user terminal or “a communication unit” and “data processing unit” of a “server” is contemplated, Fig. 4 would apply to either. The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 17, the limitations are not substantially different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Buckman and Purves for the same rationale presented in Claim 1 supra. 

Regarding Claim 18, the limitations are not substantially different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Buckman and Purves for the same rationale presented in Claim 1 supra except for the following limitation:
the process execution server performs a remittance process to the user account or a payment process from the user account in accordance with the 5transaction aspect registered in advance in response to reception of the request for performing the transaction process from the process condition management server.
(See at least ¶ [0030] describing a “push request” and “pull request” that is performed in accordance with Fig. 3. “The requests may include transaction parameters, such as a payment amount and the first user's account details such as an account number or card number.” ¶ [0030]. The P2P transaction service 204 communicates with a P2P authentication database 208 to retrieve stored data. ¶ [0035]. The database 208 stores a “cardholder account that is linked to a bank account or funds managed by a financial institution.” ¶ [0035]. ¶ [0015] (payment network communicates and monitors transactions).

Regarding Claim 19, Buckman discloses
An information processing method performed by an information processing device, 
(See at least ¶ [0003], “method” and Fig. 3 describing the method using a smartphone. Fig. 2.)
(The remaining limitations are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Buckman and Purves for the same rationale presented in Claim 1 supra.)


Regarding Claim 20, Buckman discloses
A non-transitory computer-readable storage medium having embodied thereon a program, which when executed by an information processing device of a computer causes the computer to execute an information processing method, the method comprising: 
(See at least ¶ [0024], where the systems and methods are performed using a “a software application or 'app' 203 which, when executed by a processor of the user device 201, 202, allows the user devices 201, 202 to access P2P transaction service 204. ¶ [0033] (“software running on one or more computer systems 300 performs one or more steps of one or more methods described or illustrated herein or provides functionality described or illustrated herein.”) 
The remaining limitations are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Buckman and Purves for the same rationale presented in Claim 1 supra.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694